


Exhibit 10.28

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the “Company”),
does hereby grant and give unto «Name» (the “Awardee”), an award of restricted
shares of Company Class A common stock (the “Restricted Stock”) upon the terms
and conditions hereinafter set forth (the “Award”).

 

AUTHORITY FOR GRANT

 

1.                                      Stock Incentive Plan.  The Restricted
Stock is granted under the provisions of the Waddell & Reed Financial, Inc. 1998
Stock Incentive Plan, as amended and restated (the “Plan”), and is subject to
the terms and conditions set forth in this Restricted Stock Award Agreement
(this “Agreement”) and not inconsistent with the Plan.  Capitalized terms used
but not defined herein shall have the meaning given them in the Plan, which is
incorporated by reference herein.

 

TERMS OF AWARD

 

2.                                      Number of Shares.  In consideration of
future services to the Company, the Awardee is hereby granted             
shares of Restricted Stock (the “Shares”) of the Company’s Class A common stock,
par value $.01 (the “Stock”) on              , 20    (the “Grant Date”), subject
to repurchase of a portion thereof by the Company pursuant to Section 12 below.

 

3.                                      Restrictions; Forfeiture.  The
Restricted Stock may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated until its restrictions are removed or expire.  The
Restricted Stock may be forfeited to the Company pursuant to Section 5(b), at
which time the Company shall have the right to instruct the Company’s transfer
agent to transfer the Restricted Stock to the Company to be held by the Company
in treasury or by any designee of the Company.

 

4.                                      Expiration of Restrictions and Risk of
Forfeiture.  The restrictions and risk of forfeiture for the Restricted Stock
will expire as of the vesting dates set forth in this Section 4, provided that
(a) Awardee serves as a Director of the Company continuously from the Grant Date
through the applicable vesting date, and (b) the restrictions and risk of
forfeiture have not previously expired pursuant to this Agreement.

 

Percentage of Shares Vesting

 

Vest Date

 

 

 

 

 

331/3%

 

           , 20  

 

331/3%

 

           , 20  

 

331/3%

 

           , 20  

 

 

--------------------------------------------------------------------------------


 

TERMINATION OF AWARD

 

5.                                      Termination of Service on the Board.

 

(a)                                 Termination of Service Due to Death or
Disability.  If an Awardee’s service on the Board terminates by reason of death
or Disability, the restrictions and risk of forfeiture with respect to the
Restricted Stock which have not expired shall immediately lapse and all shares
of the Restricted Stock shall be deemed fully vested and nonforfeitable.

 

(b)                                 Termination of Service Due to Retirement. 
If an Awardee’s service on the Board terminates by reason of the Awardee
reaching the mandatory retirement age for members of the Board (“Retirement”),
the restrictions and risk of forfeiture with respect to the Restricted Stock
which have not expired shall immediately lapse and all shares of the Restricted
Stock shall be deemed fully vested and nonforfeitable.

 

(c)                                  Termination of Service Other Than Due to
Death, Disability or Retirement.  If an Awardee’s service on the Board
terminates for a reason other than death, Disability or Retirement, the shares
of Restricted Stock for which the restrictions and risk of forfeiture have not
expired as of the date of termination shall be immediately forfeited without
further action by the Company; provided, however, that the portion, if any, of
those shares of Restricted Stock for which the restrictions and risk of
forfeiture have expired as of the date of such termination shall not be
forfeited.

 

6.                                      Change of Control of the Company.  In
the event of a Change of Control, unless otherwise determined by the Committee
in writing at or after the Grant Date, but prior to the occurrence of such
Change of Control, the restrictions with respect to the Restricted Stock shall
lapse and such shares shall be deemed fully vested and nonforfeitable.

 

7.                                      No Limitation on Excess Parachute
Payments.  The provisions of Section 12 of the Plan regarding the payment of any
“Excess Parachute Payment” within the meaning of Section 280G(b)(1) of the
Internal Revenue Code of 1986, as amended, shall not apply to this Agreement.

 

GENERAL TERMS AND PROVISIONS

 

8.                                      Administration of Award.  The Restricted
Stock shall be maintained in a book-entry account (the “Account”) by and at the
Company’s transfer agent until the restrictions associated with such Restricted
Stock expire pursuant to Sections 4, 5 or 6.  The Awardee shall execute and
deliver to the transfer agent one or more stock powers in blank for the
Restricted Stock.  The Awardee hereby agrees that the transfer agent shall
maintain such Account and the related stock power(s) pursuant to the terms of
this Agreement until such restrictions expire pursuant to Sections 4, 5 or 6.

 

2

--------------------------------------------------------------------------------


 

9.                                      Ownership of Restricted Stock.  From and
after the time that the Account representing the Restricted Stock has been
activated and prior to forfeiture, the Awardee will be entitled to all the
rights of absolute ownership of the Restricted Stock, including the right to
vote those shares and to receive dividends thereon if, as, and when declared by
the Board, subject, however, to the terms, conditions and restrictions set forth
in this Agreement.  Dividends paid in stock of the Company or stock received in
connection with a Stock split with respect to the Restricted Stock shall be
subject to the same restrictions as on such Restricted Stock.  The shares of
Restricted Stock subject to this Award are not eligible to be enrolled in any
dividend re-investment program until the restrictions thereon expire.

 

10.                               Adjustment of Shares for Recapitalization,
Etc.  In the event there is any change in the outstanding Stock of the Company
by reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, there shall be substituted for or added to
each share of Stock theretofore appropriated or thereafter subject, or which may
become subject, to this Award, the number and kind of shares of stock or other
securities into which each outstanding share of Stock shall be so changed or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.  Adjustment under the preceding provisions of this
Section 10 will occur automatically upon any such change in the outstanding
Stock of the Company.  No fractional interest will be issued under the Plan on
account of any such adjustment.

 

11.                               Conditions to Delivery of Stock and
Registration.  Nothing herein shall require the Company to issue or the transfer
agent to deliver any shares with respect to the Award if that issuance would, in
the opinion of counsel for the Company, constitute a violation of the Securities
Act of 1933, as amended, or any similar or superseding statute or statutes, any
other applicable statute or regulation, or the rules of any applicable
securities exchange or securities association, as then in effect.  From time to
time, the Board and appropriate officers of the Company are authorized to and
shall take whatever actions are necessary to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.

 

12.                               Tax Obligations.  The Awardee shall be
responsible for satisfaction of any current or future federal, state or local
income or other tax obligation incurred by the Awardee as a result of the
Award.  With respect to any such required tax obligation, the Awardee may
(a) upon election, at the time and in the manner prescribed by the Company,
direct the Company to purchase from the Awardee the number of shares of Stock to
be issued upon vesting equal in value to the amount of such obligation, based on
the shares’ Fair Market Value at the time such obligation is determined, at
which time the Company shall deliver to the Awardee an amount in cash equal to
the aggregate Fair Market Value of the shares purchased by the Company, or
(b) if no such election is made by the Awardee, the Awardee shall otherwise
satisfy such tax obligation by such other means as the Awardee may determine.

 

13.                               Company Records.  Records of the Company or
its Subsidiaries or Affiliates regarding any period(s) of service on the Board,
termination of service and the reason therefor, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 

3

--------------------------------------------------------------------------------


 

14.                               No Liability for Good Faith Determinations. 
The members of the Board and the Committee shall not be liable for any act,
omission, interpretation or determination taken or made in good faith with
respect to this Agreement or the Restricted Stock granted hereunder and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company with respect to any such action,
determination or interpretation.

 

15.                               Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

16.                               Successors.  This Agreement shall be binding
upon the Awardee, their legal representatives, heirs, legatees and distributees,
and upon the Company, its successors and assigns.

 

17.                               Notices.  Any notices required by or permitted
to be given to the Company under this Agreement shall be made in writing and
addressed to the Secretary of the Company in care of the Company’s Legal
Department, 6300 Lamar Avenue, Overland Park, Kansas 66202.  Any such notice
shall be deemed to have been given when received by the Company.

 

18.                               Headings.  The titles and headings herein are
included for convenience of reference only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

 

19.                               Rules of Construction.  This Agreement has
been executed and delivered by the Company in Kansas and shall be construed and
enforced in accordance with the laws of said State, other than any choice of law
rules calling for the application of laws of another jurisdiction.  Should there
be any inconsistency or discrepancy between the provisions of this Agreement and
the terms and conditions of the Plan under which this Award is granted, the
provisions in the Plan shall govern and prevail.

 

20.                               Amendment.  This Agreement may be amended by
the Committee; provided, however, that no amendment may decrease rights inherent
in this Award prior to such amendment without the express written consent of the
parties hereto.  Notwithstanding the provisions of this Section 20, this
Agreement may be amended by the Committee to the extent necessary to comply with
applicable laws and regulations and to conform the provisions of this Agreement
to any changes thereto.

 

4

--------------------------------------------------------------------------------


 

21.                               Effective Date.  This Agreement is effective
as of              , 20   .

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

“Company”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

«Name»

 

 

 

 

 

“Awardee”

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED, «Name» does hereby assign and transfer unto Waddell & Reed
Financial, Inc. (51-0261715)            shares of Class A common stock of
Waddell & Reed Financial, Inc., a Delaware corporation, granted on
             , 20   , as evidenced by the Restricted Stock Award Agreement of
even date therewith and standing in the name of the undersigned on the books of
Waddell & Reed Financial, Inc.  The undersigned does hereby appoint
Computershare Trust Company, N.A. as attorney-in-fact to transfer the said stock
on the books of Waddell & Reed Financial, Inc. with full power of substitution
in the premises.

 

Dated as of this      day of            , 20   .

 

 

 

 

 

«Name»

 

--------------------------------------------------------------------------------
